      Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 1 of 24

ORIGINAL                                                                     ‘        1/

                     IN THE UNITED STATES DISTRICT COURT                             1/4,,       ‘% ‘~1.
                    FOR THE NORTHERN DISTRICT OF GEORGIP4                        ~A,       ‘~

                              ATLANTA DIVISION
                                                                                 -              ‘0%




                                                 Criminal Indictment
      UNITED STATES OF AMERICA
                                                 (First Superseding)
                                                 UNDER SEAL
      LOHRASB “JEFF” JAFARI
                                                 No. 1:19-CR-00078


  THE -GRAND JURY CHARGES THAT:
                                         Count 1
                               Conspiracy to Commit Bribery
                                      (18 U.S.C. § 371)
     1. Beginning on a date unknown, but at least from in or about 2014 to in or
  about January 2017, in the Northern District of Georgia, the defendant, LOHRASB
  “JEFF” JAFARI, knowingly and willfully conspired, agreed, and had a tacit
  understanding with others, including Adam Smith, an agent of the City of Atlanta
  government, a local government, to cOrruptly give, offer, and agree to give a thing
  of value to Smith, with the intent to influence and reward Smitif in connection with
  a transaction and series of transactions of the City of Atlanta involving at least
  $5,000, in violation of Title 18, United States Code, Section 666(a)(2).
                                      Background
     At all times relevant to this indictment:
     2. PRAD Group, Inc. (“PRAD Group”) was an arcbitectural, design, and
  construction management and services firm with its headquarters and primary
  place of business in Atlanta, Georgia. Since 1984, PRAD Group performed
    Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 2 of 24




 architectuml, design, and engineering services for the City of Atlanta, Georgia
 (“City of Atlanta”) and other municipal governments. During the times relevant
 to this iixlictment, the defendant, LOHRASB “JEFF” JAFARI, was the Executive
 Vice President of PRAD Group. In that capacity, he was responsible for overseeing
 all of PRAD Group’s activities, including but not limited to PRAD Group’s work
 for the City of Atlanta.
    3. From 2003 to Febnaxy 21, 2017, Adam Smith served as the Chief
Procurement Officer for the CRy of Atlanta. As the Chief Procurement Officer,
Smith oversaw the City of Atlanta’s purchasing activities and itp expenditure of
billions of dpllars of public money for projects such as the overhaul of the City of
Atlanta’s water and sewer system and the eScpansion of and concessions projects
for Hartsfield-Jackson Atlanta Jnternational Airport.
   4. During Smith’s tenure as the Chief Procurement Officer, the City of Atlanta
awarded contracts worth millions of dollars to PRAD Group and joint venture
projects of which PRAD Group was a partner. PRAD Group also ~ubmitted task
orders and invoices for ongoing work with the City of Atlanta during this time,
which were routed through Smith’s Department of Procurement for approval.
   5. Th~ City of Atlanta governmei~tt is a local go~remment that received benefits
in excess of $10,000 under a Federal program involving a grant~ contract, subsidy,
loan, guarantee, insurance, and other form of Federal assistance during each
dlendar tear from 2014 io 2017.
                               Maimer and Means
   6: Beginning on a date unknown, but from at least 2014 to January 2017,
JAFARI i~aet privately with Smith on multiple occasions, frequently at local


                                        2
    Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 3 of 24




 restaurants. During these meetings, JAFARI and Smith discussed City of Atlanta
 procurement projects, bids, and solicitations. Often at the time of these meetings,
 JAFAR[ was actively seeking additional work and/or assistance with ongoing
 projects with the City of Atlanta.
    7. After most of the meetings, JAFARI paid Smith approximately $1,000 in
 cash. In return fur these bribe payments, JAFARI expected Smith to use his
 position and powef as Cit~fr of Atlanta’s Chief Procurement Officer to assist JAPARI
with contracting/procurement with the City of Atlanta and furnish him with
future benefits and favors when needed.
   8. Furthermore, in exchange for those cash payments:
       a:    Smith met with JAFARI on a regular basis, during which Smith
provided JAFARI with information and counsel regarding the City of Atlanta’s
procurenient processes (among other information);
      b.     When PRAD Group or a joint venture in which PRAD Group was a
parther became the successful bidder on a City of Atlanta contract or Request for
Proposal, Smith approved and submitted the award of such procurement projects
or bids to the City of Atlanta’s mayor and city council for final authorization;
      c.     When PRAD Group or a joint venture in which PRAD Group was a
partner received additional work on an existing City of Atlanta contract, Smith
approved task and/or purchase orders for those projects; and
      d.    Smith never disclosed his ongoing financial relationship with
JAFARI, and Smith falsely attested on his annual City of Atlanta Financial
Disclosure Statements that he had not received more than $5,000 in armual income
from JAFARI.


                                         3
   Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 4 of 24




   9. From at least 2014 to Jantiary 2017, JAFAR[ paid Smith more than $40,000 in
cash with the intent to influence Smith in his role as City of Atlanta’s Chief
Procurement Officer. Smith accepted the money knowing JAFAR[’s intentions.
                                    Overt Acts
   10:      In furtherance of the conspiracy, JAFARI and Smith committed at least
one of the following overt acts, in the Northern District of Georgia:
         a. On November 18, 2016, JAFARI and Smith met at a restaurant on Monroe
Drive in Atlanta, Georgia. JAFARI and Smith had a éonversation in the restaurant.
After that conversation, JAFARI gave Smith cash in the restaurant bathroom.
         b. On November 30, ~016, JAFARI and Smith met at a restaurant on Monroe
Drive in Atlanta, Georgia. JAPARI and SmJ~ had a conversation in the restaurant.
After that conversation, JAFARI gave Smith cash in the restaurant bathroom.
      c. On December 7, 2016, JAFARI and Smith met at a restaurant on Monroe
Drive in Atlanta, Georgia. JAFARI and Smith hada conversation in the restaurant.
After that conversation, JAFARI gave Smith cash in the restaurant bathroom.
      d. On December 14, 2Q16, JAFARI knd Smith met at a restaurant on Monroe
Drive in Atlanta, Georgia. JAFARI and Smith had a conversation in the restaurant.
Afterthat conversation, JAFAI{[ gave Smith cash in the restaurant bathroom.
      e. C)n December 20, 2016, JAFARI and Smith met at a restaurant on Lenox
Road NE in Atlanta, Georgia. JAFARI and Smith had a conversation in the
restaurant. After that conversation; JAFARI gave Smith cash in the restaurant
bathroom.




                                       .4
    Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 5 of 24




       f. On January 11, 2017, JAFAR[ and Smith met at a restaurant on Monroe
 Drive in Atlanta, Georgia. JAFARI and Smith had a conversation in the restaurant

 After that conversation, JAFAR[ gave Smith cash in the restaurant bathroom.

       g. On January 13, 2017, JAFARI and Smith met at a restaurant on Monroe
 Drive in Atlanta, Georgia. JAFARI and Smith had a conversation.in the restaurant.

After that conversation, JAFARI gave Smith casl7. in the restaurant bathroom.

       h. On January 18, 2017, JAFAR[ and Smith met at a restaurant on Monroe
Drive in Atlanta, Georgia. JAFARI and Smith had a conversation in the restaurant.
After that conversation, JAFARI gave Smith cash in the restaurant bathroom.
    All in violation of Title 18, United States Code, Section 371.
                                          Coimt2
                                           Bribery
                                    (18   U.S.C. § 666)
   11. The Grand Jury incorporates by reference the factual allegations contained

in paragraphs 1 through 10 of the indictment
   12. From on or about January 1, 2014 to on or about December 31, 2014, in the
Northern District of Georgia, the defendant, LOHRASB “JEFF” JAFARI, corruptly

gave, bffdred, and agreed to give a thing of value to Adam Smith, an agent of the

City of Atlanta government, a local government that receivedbenefits in excess of
$10,000 under a Federal prognm involving a grant, contract, subsidy, loan,

guarantee, instirance, and other form of Federal assistance, with the intent to
influence and reward Smith in connection with a transaction and series
transactions of the City of Atlanta involving at least $5,000, in violation of Title 18,
United States qode, Section 666(a) (2).




                                             5
    Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 6 of 24




                                         Count 3
                                         Bribenj
                                    (18 U.S.C. § 666)
       13. The Grand Jury ihcorporates by referenãe the factual allegations
 contained in paragraphs 1 through 10 of the indictment.

       14. From on or about January 1, 2015 to on pr about December 31, 2015, in
 the Northern District of Georgia, the defendant, LOHRASB ‘7E~F” JAFARI,
 corruptly gave, offered, and agreed to give a thing of value to Adam Smith, an
 agent of the City of Atlanta government, a local government that received benefits

in excess of $10,000 under a Federal program involving a grant, contract, subsidy,
bàn, guarantee, insurance and other form.of Federal assistance, with the intent to
influence and reward Smith in connection with a transaction and series of
transactions of the City of Atlanta involving at least $5,000, in violation of Title 18,
United States Code, Section 666(a)(2).

                                       Count 4
         -.         .                    Bribenj
                                   (18 U.S.C. §666)
      15. The Grand Jury incorporates by reference the factual allegations

contained in paragraphs 1 through 10 of the indictment.
      16. From on or about January 1, 2016 to on or about December 31,2016, in

the Northern District of Georgia, the defendant, LOHRASB “JEFF”
corruptly gave, offered, and agreed to give a thing of value to Adam Smith, an

agent of the City of Atlanta government, a local gOvernment that rec~ived benefits

in excess of $10,000 under a Federal program involving a grant, contract, subsidy,
loan, guarantee, insurance and other form of Federal assistance, with the intent to
influence and reward Smith in connection with a transaction and series of


                                           6
    Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 7 of 24




transactiohs of the ëity of Atlanta involving at least $5,000, in violation of Title 18,
United States Code, Section 666(a)(2).

                                         Count 5
                                         Bribery
                                    (18 U.S.C. § 666)
       17. The Grand Jury incorporates by reference the factàal allegations
contained, in paragraphs 1 through 10 of the indictment.

       18. From on or about January 1, 2017 to on or about January 22,2017, in the
Northern District of Georgia, the defendant, LOHRASB “JEFF” JAFARI, corruptly
gave, offered, and a~reed to give a thing of value to Adam Smith, an agent of the
City. of Atlanta government, a local government that received benefits in excess of

$10,000 under a Federal program involving a grant, contract, subsidy, loan,
guarantee, insurance and other form of Federal assistance, with the intent to

influence and reward Smith in connection with a transaction and series of
transactidns of the City of Atlanta involving at least $5,000, in violation of Title 18,
United States dodé, Section 666(a)(2).

                                       Count 6
                                         Bribery
                                   (18 U.S.C. § 666)
      19. The Grar~d Jury incorporates by reference the factual allegations

contained in paragraphs 1 through 10 of the indictment.
      20. From April 2011 through May 20, 2016, Jo Ann Macrina served as the
Commissioner of the Department of Watershed Management for the City of

Atlanta. As Watershed’s Commissioner,, Macrina held a cabinet-level position

from which she. oversaw the City of Atlanta’s çlninlcing water and wa~tewater
systems and was responsible for an annual budget exceeding $100 million.
                                           7
    Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 8 of 24




       21. At the beginning of her service, Macrina signed an Employee Ethics
Pledge with the City of Atlanta in which she agreed to, among other things:

     a. Not use her position to secure special advantage or benefit for herself, her
        fanifly, or ~others, and avoid situations that may lead to the perception of
        an impropriety;

     b. Not solicit or accept money or a personal gift, meal, ticket, travel,
        entertainment, or other thing of value from a prohibited source; and

     c. Not be paid to work on any matter in which she was directly concerned,
        personally participated, or actively considered, or about which she

        acquired knowledge with the City within one year of leaving City
        employment

      22.   Given her cabinet-level position, Macrina also signed annually a
Financial Disclosure Statement certifying that she had not received more than
$5,000 in annual income from any corporation, partnership, proprietorship, or

other busithss entity, aside from the City of Atlanta.
      23.    Frpm at least 2013 through May 20, 2016, Macrina met with JAFARI

alone and with others, including other employees of the City of Atlanta, to discuss

City of Atlanta procurement projects, bids, and solicitations. Often at the time of
these meetings, JAFARI was actively seeking contracts, projects, and work with

the City of Atlanta. During this same time period, Macrina spoke with JAFARI
thousands of flme~ by telephone.
      24:   During this time, Macrina recommended to JAFARI that PRAD Group
hire her close relative. Based on that recommendation, JAFAR[ hired Macrina’s
relative and paid that person for his work.


                                         8
    Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 9 of 24




       25: Sometime in 2015, JAFARI and Macnina discussed Macnina leaving the
 City of Atlanta government and joining FRAD Group. Macrina understood that
she would serve as an executive with PRAD Group and work on projects relating
to her expertise in watershed management, including developing business for
p~b Group outside of Georgia.
       26.   Tn April and May 2016, JAFARI gave Macrina money and other items
of value, including but not limited to:
       a. $10,000 in cash;
      b. Jewelry;
      c. A room at a luxury hotel in Dubai, USE; and~
      d. Landsca~5ihg work at her metro-Atlanta home.
Macrina did not disclose any of the money, items, or serviced on her City of Atlanta
Financial Disclosure Statement.
      27.~ On May 20, 2016, Macnina’s employmeht ended with the City of
Atlanta. Shortly thereafter, Macnina began working for JAFARI and PRAD Group.
Between June 2016 and Septeniber 2016, PRAD Group paid Macrina $30,000 in
four separate payments: Macnina did not disclose this income on her City of
Atlanta Financial Disclosure Statement.
      28. From on or about January 1, 2016 to on or about May 20, 2016, in the
Northern District of Georgia, the defendant, LOHRASB “JEFF” JAFARI, corruptly
gave, offered, and agreed to give a thing of value to Jo Ann Macnina, an agent of
the City of Atlanta government, a local government that received benefits in excess
of $10,000 under a Federal program involving a grant, contract, subsidy, loan,
guarantee, insurance and other form of Federal assistance, with the intent to


                                          9
          Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 10 of 24




        influence and reward Macriria in connection with a transaction and series of
        transactions of the City of Atlanta involving at least $5,000, in violation of Title 18,

    United States Code, Section 666.(a)(2).

    -                                          Count?
                                                Bribery
                                           (18 U.S.C. § 666)

              29. The Gtand Jury incorporates by reference thefl factual allegations
    contained in paragraph 2 of the indictment.
              30.. On or about April 8, 2014, in the Northern District of Georgia, the
    defendant, LOHRASB “JEFF” JAFARI, corruptly gave, offefed, and agreed to give
    a thing of value to an official and agent of the DeKalb County government, a local
    • government that received benefits in excess of sio,boo under a Federal program
    involving a grant, contract, subsidy, loan, guarantee, insurance and other form of
    Feddral assistance, with the intent to influence and reward that official in
    connection with a transactiQn and seriqs of transactions of DeKalb County
    involving      at least $5,000, in violation of Title 18, United States Code, Section
    666(a)(2).
•                          •                   Count8
                                               Bribery
                                          (18 U.S.C. § 666)

             31.   The brand Jury incorporates by reference the• factual allegations
    contained in paragfra~h 2 of the indictment;
             32.   On or about August 21; 2014, in the Northern District of Gedrgia, the
    defendanè, LOHRASB “JEFF” JAFARI, corruptly gave, offered, and agreed to give
    a thing of value to ~in official and agent of the DeIKalb County government, a local
    government that received benefits in excess of $10,000 under a Federal program
    involving a grant, contract, subsidy, loan, guarantee, insurance and other form of
                       -                         10
    Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 11 of 24




 Federal assistance, with the intent to influence and~ reward that official in
• connection with a transaction and series of transactions of DeKaIb County
• involving at least $5,000, in violation of Title 18, United States Code, Section
 666(a)(2).
                                      Count 9
                              Tampering with a Witness
                                 (18 U.S.C. § 1512)
       33~ The Grand Jury incorporates by reference the factual allegations
 contained in paragraphs 1 thrqugh 10 of the indictment.
       34. On or about February 1, 2017, in the Northern District of Georgia, the
 defendani, LOHRASB “JEFF”, JAFARI, knowingly attempted to intimidate,
 th±eaten, and corruptly persuade Adam Smith, then Chief Procurement Officer of
 the City of Atlanta, to provide false in~ormation to a law enforcement officer with
 the intent to hinder, d~lay, and prevent the communication to a law enforcement
 officer information relating to the commission and possible commission of a
 federal offense, by making the following recorded statements to Smith, among
 other recotded statements:
          a.    JAFARI told Smith that Smith had to deny taking màney from


          b.    JAFARI instructed Smith to tell federal law enforcement officers
 that if Smith todk money from JAFARI that those funds, were loans from JAFARI
 that Smith later repaid. JAFA.RI told Smith, “you’ve gotta deny the money” and
 say that the payments were “a loan”;
          c.    JAFARI instructed Smith to tell federal law enforcement officers
 that if Smjth i’eceived money from JAFARI that Smith received less than JAFARI



                                         11
   Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 12 of 24




actually paid him. JAFARE instructed Smith to say it was” [n]ever $1,000. Listen to
me. Don’t ever say $1,000 because that is one year jafl”.~
          d.     JAFA1U told Smith that if Smith described the money he received
from JAFARI as loans that “we can both walk awat from it.” JAFA1U also said to
Smith, “You’ve gotta back off from this,” referring to Sndth’s statements to federal
law enforcement; and
          e.    JAFARI told Smith that they should coordinate their stories abbut
JAFART’s payments to Smith and that they had to “stay on the same page.” JAFARI
stated, “Adam, we’re introuble if you don’t if you cave in, I’m f-—ed.”
                                               —




       Aim violation of Title 18, United States Code, Section 1512(b)(3).

                                      CotmilO
                              Tampering with a Witness
                                 (18fl(J.S.C. § 1512)
      35. The Grand Jury incorporates by reference the factual allegations
contained in paragraphs 1 through 10 of the indictment.
      36. On a date unknown to the Grand Jury, but by at least in or about
October 2017, in the Northern District of Georgia, the defendant, LOHRASB
“JEFF” JAFARI, knowingly attempted to corruptly persuade F.S. to provide false
infoi~matiqn to a law enforcement officer with the intent to hinder, delay, and
prevent the communication to a law enforcement officer of information relating to
the commission and possible commission of a federal offense, by instructing P.S.
to falsely. tell federal law enforcement officers that money and items of ‘(ralue
provided to Jo Ann Macrina were in fact given to and purchased for JAFA1U,
n~emberS of JAFARI’s family, or others, in violation of Title 18, Uiüted States Code,
Section 1512(b)(3).

                                         12
   Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 13 of 24




                                     Count 11
                                    Tax Evasion
                                 (26 U.S.C. § 7201)
       37. The Grand Jury incorporates by reference the factual allegations
contained in paragxaphs 1 through 10 of the indictment.
       38. During calendar year 2014, the defendant, LOERASB “JEFF’ JAFARI,
a resident of the state of Georgia, received taxable income, upon which’ there was
income ta~ due andowing to the United States of America. Knowing the foregoing
facts and failing to make an inqome tax return on and before April 15, 2015, as
required by laws to any proper officer of the Internal Revenue Service (“IRS”), and
to pay.tlie income tax to the IRS, JAFARI, from in or about January 2014 through
April 15, 2015, in the Northern District of Georgia, willfully attempted to evade
and defeat the assessment of income tax due and owing by him to the United States
of America, au amount at least $150,000, by committing the following affirmative
acts, among others:
      a.   JAPAR[ withdrew large amounts of cash from corporate bank accounts
for personal use;
      b.   JAFARI used corporate funds, drawn on corporate bank accounts, to
conduct personal business, including, but not limited .to, landscaping at his home,
payments for a per~onal residence, and veterinary bills for family pets;
      c.   JAFARI transferred corporate funds to his wife’s personal bank account;
      d.   JAFARI directed his hi-house bobkkeeper to not record his cash
withdra’c~aIs, personal expenditures, and monetary transfers in a manner in which
they would be reported as income for bim to the IRS; and



                                        13
    Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 14 of 24




       e.    JAFAR[ directed his in-house bookkeeper to supply these false internal
 accounting records to his tax return preparer for the preparation of tax returns for
 PRAD Group.
       All in violation of Title 26, United States Code, Section 7201.

                                      Count 12
                                     Tax Evasion
                                  (26 U.S.C. § 7201)
       39. The Grand Jury incorporates by reference the factual allegations
contained in paragraphs 1 through 10 of the indictment
       40. During calendar year 2015, the defendant, LOH[tASB “JEFF” JAFARI,
a resident of the state of Georgia, received taxable income, upon which there was
income ta5c due and owing to the United States of America. Knowing the foregcing
facts and failing to make an income tax return on and before October 17, 2016, as
required bylaw, to any proper officer of the Internal Revenue Service (“IRS”), and
to pay the incoiñe tax to the IRS, JAFARI, from in or about January 2015 through
October 17, 2016, in the Northern District of Georgia, willfully attempted to evade
and defeat the assessment of income tax due and owing by him to the United States
of America; an amount of ~t least $300,000, by committing the following
affirmative acts, among others:
      a.    JAFAR[ withdrew large amounts of cash from corporate bank accounts
for personal us~;
      b.    JAFARI u~ed corporate funds, drawn on corporate bank accounts, to
conduct personal business, including, but not limited to, landscaping at his home,
payments for a personal creditcard, and dry cleaning services; and



                                        14
    Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 15 of 24




       c.   JAFARI directed his in-house bookkeeper to not recorl his cash
 withdrawals and personal expenditures in a mariner in which they would be
 reported as income for him to the IRS.
       All in violation of Title 26, United States Code, Section 7201.

                                        Count 13
                                       Tax Evasion
                                    (26~U.S.C.   § 7201)
       41. The Grand Jury incorporates by reference the factual allegations
contained in paragraphs 1 through 10 of the indictment.
       42   During calendar year 2016, the defendant, LOHRASB “JEFF” JAFARI,
a resident of the state ~f Georgia, received taxable income, upon which there ~ras
income tax due and owing to the United States of America. Knowing the foregoing
facts and failing to make an income tax return on and before October 16, 2017, as
required by law, to any proper officer of the Internal Revenue Service (“IRS”), and
to pay the income tax td the IRS, JAFARI, from in or about January 2016 through
October 16, 2017, in the Northern District of Georgia, willfully attempted to evade
and defeat the assessment of income tax due and owing by him to the United States
of America, an amount of at least $700,000, by committing the following
affirmative acts, among otliers:
      a.    JAFARI withdrew large amounts of cash from corporate bank accounts
for personal use;
      b.    JAFARI used corporate funds, drawn on corporate bank accounts, to
conduct personal business, including, but not limited to, landscaping at his home,
personal credit card payments, payments for            a   personal residence, and the
purchase of four luxury vehicles;                .




                                          15
       Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 16 of 24




           c.    J’AFARI ftansferred corporate funds to his wife’s personal bank account;
           d.    JAFAKI directed his in-house bookkeeper to not record his cash
    withdrawals and personal expenditures in a maimer in which they would be
    reported as income for him to the IRS; and
           e.     JAF.AR[ registered assets in a nominee name, including, but not limited
    to, a~2008 Bentley Continental and a 2014 Bentley Flying Spur both registered in
    the name df PRAD Group.
           All in violation of Title 26, United States Code, Section 7201.

                                    Counts 14 though 17
                                Money Laundering/Tax Evasion
                                 (18 U.S.C. §1956(a)(1)(A)Qi))
          43. The Grand Jury re-alleges and incorporates herein by rekrencb the
    factual allegations set forth in paragraphs 1 through 10, 38,. 40, and 42 of the
    indictment.
          44. On or about the dates set forth below, in the Northern District of
    Georgia, the defendant, LOHRASB “JEFF” JAFARI, knowingly conducted and
    attempted to conduct a financial transaction affecting interstate and forçign
    commerce, as listed below, which involved the proceeds of a specified ‘unlawful
    activity, that is, bribery as charged in Counts 2 through 4 of the. indictment, with
    the: intent to engage ~xt conduct constituting a violation of Title 26, United States
    Code, Sectioft 7201, to wit, tax evasic5n, as charged in Count 13 of the indictment,
-   and that while conducting and, attempting to conduct such financial transaction
    knew that the property involved in the financial transaction represented the
    proceeds    ?~ some form of unlawful activity:

                                              16
    Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 17 of 24




  Count        Date      .     Financial Transaction                   .




  14           dS/24/2016      $40,000 withdrawal by cashier’s check from PNC
                               Account Number ending 6394
  15           09/09/2016      $5,000 cash withdrawal from PNC Account Number
           •                   ending 7828
  16           09/12/2016      $6Mt)0 cash withdrawal from PNC Account Number
                    ~          ending 7828
 17            09/14/2016
                .
                               $20,000 transfer
                               7828 to PNC      tarn PNC
                                            Account      Account
                                                     Number      Number
                                                            ending 7733 ending

    All in violation of Title 18, United States Code Section 1956(a) (1) (A)(ii).

                                        Count 1$
                             Money. Laundering/l’ax Evasion
                              (18 U.S.C. §1956(a)(1)(A)(ii))
       45. The Grand Jury re-alleges a+~d incorporates herein by reference the
factual allegations set forth in paragraphs 1 through 10, 38, 40, and 42 of the
indictment.
       46. on or about January 3, 2017, in the Northern District of Georgia, the
defendant, LOHRASB “JfflW” JAFART, knowingly conducted and attempted to
conduct a financial transaction affecting interstate and foreign commerce, to wit,
paid Bentley Atlanta $20,000 bycheck from PNC Bank Account Number ending
3696, which involved the proceeds of a specified unlawful. activity, that is, bribery
as charged in Counts 2 through 4 of the indictment, with the intent to engage in
donduct constituting tax evasion, a violation, of Title 26, United States Code,
Section 7201, and that while conducting and attempting to conduct such financial
transaction knew that the p±operty involved in ‘the financial transaction
represented the proceeds of sonie form of ‘unlawful activity, in violation of Title
18, United States Code, Section 1956(a) (1) (A) (II).

                                            17
         Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 18 of 24




                                           Counts 19 through 38
                                             Money Laundering
                                             (18 U.S.C. § 1957)
           47. The Grand Jury re-alleges and incorporates herein by reference the
factual allegations set forth in paragraphs 1 tough 16 of the indictment.
           48. On or about the dates set forth below, in the Northern District of
Georgia, the defendant, LOHRASB “JEFF” JAFAfl, knowingly engaged and
attempted to engage in the following monetary transactions by, through, and to a
financial Institution, affecting interstate and foreign commerce, in criminally
derived property of a value greater than $10,000, that is the deposit, withdrawal,
and transfer of United States cprrency as described below, such property having
been derived from a specified unlawful, activity, that is, bribery, as charged in
Counts 2 tough 4 of the indictment:


    Count             Date              Financial Transaction
    19                06/17/2016        $160,000 transfer from PNC Account Number ending
                                        3027 to PNC Account Number ending 6394
    20                07/12/2016         $120,000 transfer from PNC Account Number ending
                  .      .               3027 to PNC Account Number ending 7828
21                    07/14/2016         $$0;000 transfer from PNC AccountNumber ending
                                       • 3027 to PNC Account Number ending 7828
22                    07/14/2016         $15,000 transfer from PNC Account Nimiber ending
                                   .     7828 to FNC Account Number ending 3696
.23                   08/18/2016         $15,000 transfer from PNC Account Number ending
.                                        3027 to PNC Account Number ending 7828
    24                08/24/2016         $50,000 transfer from PNC Account Number ending
                               •        3027 to PNC Account Number ending 7828
25            .       08/24J2016        $150,0C0 transfer from P’NC Account Numbe± ending
                                        7828 to PNC Account Number ending 6394
26                    08/24/2016        $40,000 withdrawal from PNC Account Number
                                        ending 6394 and purchase of Cashier’s Check

                                                    18
          Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 19 of 24




 .&                        09/09/2016         $20,000 transfer from PNC Account Number ending
 .________                                    3027 to PNC Account Number ending 7828
     28                    09/13/2016         $30,000 transfer front PNC Account Number ending
                                     .        3027 to PNC Account Number ending 7828
     2q                    0:9/14/2016        $~40~O0 ta ~fer from PNC Account Number ending
                                              3027 to PNC Account Number ending 7828
     30                    09/14/2016         $20,000 transfer from PNC Account Number ending
               .                              7828 to PNC Account Number endin~ 7733
     31                .   09/14/2016         $15,000 transfer from PNC Account Number ending
                                              7828 to PNC Account Number ending 3696
     32                    09/15/2016         $12,000 transfer from PNC Account Number ending
                                              7733 to PNC Account Number ending 6133
~ 33                       09/19/2016         $11,819 4vithdrawal from PNC Account Number
                       .                      ending 6133 and purchase of Cashier’s Check
     34                    09/19/2016         $20,000 transfer from PNC Account Number ending
 .                                            3027 to PNC Account Number ending 7828
     35                    11/21/2016         $60,000 transfer from PNC Account Number ending
          .        .             .            3027 to PNC Account Number ending 7828
 36                        01/03/2017         $20,000 T±ansfer from PNC Account Number ending
                                          ~   3027 to PNC Account Number ending 7828
 37                        01/03/2017         $20,000 transfer from PNC Account Number ending
                              ~               7828 to PNC Account Number ending 3696
 38                        01/03/2017         $20,000 check payable to Bentley Atlanta from PNC
                                              Account Number ending 3696

      All in violation of. Title 18, United States Code, Section 1957.

                                                Counts 39 through 52
                                                      Structuring
                                         (31 U.S.C. §~ 5324(a)(1) and 5324(d))
      49.      The Grand Jury re-all~ges and incorpoiates herein by reference the
factual allegations set forth in paragraphs 1 through 10 of the indictment.
      50.      At all times relevant to the indictment, Title 31, United States qode,
Section 5S13(a), and the regulations promulgated thereunder, required that
financial institutions file Currency Transaction Reports of each deposit,


                                                         19
          Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 20 of 24




withdrawal, exchange of currency or other payment and transfer, by, through, and
to such financial institution that involved a transaction in currency of more than
$10,000.                         .




          51.           On or about the dates specified as to each count below, in the Northern
Distrièt of Georgia,.the defendant, LOHRASB “JEFF” JAFARI, knowingly, and for

the purpose of evading the reporting requirements of Title 31, United States Code,
Section 5313(a), and any regulation prescribed thereunder, caused ?nd attempted
to cause PNC Bank, a domestic financial institution, to fail to ifie a report required
under Title 31, United States Code; Section 5313(a), and anV regulation prescribed
thereunder, and did so as part of a pattern of illegal activity involving more than
$100,000 in a 12-month period:


Count                     Date                      Withdrawal    Bank Account Number
           ,                                        Amount
39                        07/28/2014                $3,000        PNC Account Number ending in 6394
  .                       07/28/2014        —       $1,000        —_____________________________



                    .     07/28/2014            I   $3,000        Check # 1029 Cashed
                          07/28/2014                $3,800        PNC Account Number ending in 7435
                ~         07/28/2014                $3,800
40                        09/05/2014                $2,000        PNC Account Number ending in 6394
                .         09/05/2014                $6,000
                          09/08/2014                $7,000
41                        02/23/2015                $6,7O0        PNC Account Number endipg in 6394
                          02/23/2015    .           $8,000        PNC Account Number ending in 7435~
                          02/23/2015.               $9,000        PNC Account Number ending in 6133
42                        04/07/2015                $9,500        PNC Account Number ending in 6394
                          04/08/2015                $1,500
43                        04/08/2015                $8,000        PNC Account Number ending in 7828
      .                   04/09/2015                $4,000
44              .         04/27/2015                $9,400        PNC Account Number ending in 6374
                          04/28/2015                $2,500

                                                             20
      Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 21 of 24




                                                      $9,500                 PNC Account Number ending in 6374
                               07/30/2015             $8,000                 PNC Account Number ending in 7733
 46                           08/05/2015               $2,500                I PNC
                                                                                 Account’Number ending in 7828
                                                                         J
                                                                     .



                              08/Q5/2015               $9,000                PNC Account Number ending in 7733
       .                      08/09/2015      .        $2,000        J       PNC Account Number ending in 6394
 .47                     .    09/10/2015               $6,000                PNC Account Number ending in 7828
                              09/11/2015               $5,000
                              09/11/2015               $9,000                PNC. Account Number ending in 6394
                              09/11/2015               $2,000            I
 48                           12/23/2015               $6,000                PNC Account Number ending in 6394
               .              12/24/2015             r $6,000

 49                           04/20/2016               $9,800                PNC Account Number ending in 7828
           ,                  04/22/2016               $9,800
 50                           06/07/2016               $5,000                PNC Account Number ending in 7828
                     .        06/07/2016               $2,000
                              06j09/2016               $5,000
 51                           06/20/2016               $9,800                PNC Account Number ending in 7828
                              06/22/2016               $9,800
 52                           12/21/2016               $5,000                PNC Account Number ending in 7828
                     .        12/22/2016               $8,500
                              12/23/2016               $9,OQO
   All in violation of Title 31, United States Code, Sections 5324(a) (1) and 5ä24(d).
                                                           Count 53
                                                          Structuring
                                        (31       U.S.C. §~ 5324(a)(1) and 5324(d))
               52.           The Grand jury re-alleges and incorporates herein by reference the

factual allegations ~et forth in paragraphs 1 through 10 and 50 of the indictment
               53.           On or about June 12, 2018, in the Northern District of Georgia, the

defendant, LOHRASB “JEFF” JAFARI, knowingly, and for the purpose of evading
the reporfing requirements of Title 31, United States Code, Section 5313(a), and

any regulation prescribed thereunder, caused and attempted to cause PNC Barth,
a domestic financial institution, to fail to ifie a report requ4red under Title 31,
United States Code, Section 5313(a), and any regulation prescribed thereunder,
                                                                21
    Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 22 of 24




 arid did so as part of a pattern of illegal activity involving more than $100,000 in a
 12-monthperiod:

 Count                   Check Number                        Cashed Check Amount
 53                      Fidelity Bank Check 530 for Account $9,850
                       • Number Ending .1913

     .                  Fidelity Bank Check 531 for Account $9,850
         ~              Number Ending 7.913

    All in viOlation of Title 31, United States Codd, Sections 5324(a) (3) and 5324(d).

                                          Forfeiture Provision

             54.         Upon conviction of one or more of the offenses alleged in Counts 1
through 8 of the indictment, the defendant, LOHRASB “JEFF” JAFARI, shall forfeit
to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),
and Title 28, United States Code, Section 2461(c), any and all property constituting,.
or derived front, proceeds obtained directly or indirectly as a result of said
violations, including but not limited to:
         a.             Real property located at 9295 Old Southwick Pass, Alpharetta,
Georgia; and
         b.             Money Judgment: a sum of money in United States currency
representing the amount of proceeds obtained as a result of the offenses.
         55.            Upon conviction of one or more of the offenses al~1eged in Counts 14
through 38 of the indictment, the defendant, LOHRASB “JEFF” JAFART, shall
forfeit to the United States, pursuant to Title 18, United States Code, Section
                   .




982(a)(1), any and all property, real or personal, involved in or tradeable to said
violation, including but not limited it:


                                                  22
    Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 23 of 24




        a;     Real Property located at 9295 Old Southwick Pass, Alpharetta,
 Georgia; and
        b.     Money Judgment: a sum of money in United States currency
 representing the amount of proceeds obtained as a result of the offenses.
       .56.    Upon conviction of one or more of the offenses alleged in Counts 39
 through 53 of the indictment, the defendant, LOHTQASB “JEFF” JAFARI, shall
forfeit to the United States, pursuant to Title 31, United States Code, Section 5317,
any and all property, real or personal, involved in or traceable to said violation,
including but not limited to:
       a.     Real Property located at 9295 Old Southwick Pass, Aipharetta,
Georgia; and
       b.     Money Judgment: a sum of money in United States currency
representing the amount of prdceeds obtained as a result of the offenses.
       57..   If, as a result of any act or omission of the defendant, LOHRASB

“JEFF” JAFARI, any property subject to forfeiture:
       a.     cannot be located upon the exercise of due dffigence;
      b.      has been transferred or sold to, or deposited with, a third person;
      c.      •has been placed beyond the jurisdictidn of the Court;
      d.      has been substantially diminished in value; or
      e.      has been commingled with other properly which cannot be
subdivided without difficulty,
the United States intends, pursuant to Title 18, United States Code, Sections

982(b) (1); Title 21, United States Code, Section 853(p); and Title 28, United States’



                                         23
      Case 1:19-cr-00078-SCJ-LTW Document 80 Filed 06/16/20 Page 24 of 24




Code, Section 2461(c) to seek forfeiture of any other property of said defendant up

to the value of the forfeitable property.



                                                                             BILL

                                            21i/JAttFOREPERSON
                                                      5.’ PJJJkU4S~
                                                                    c—’



BYUNG      J. PA~
    United States Attorney




J
              United States Attorney
Geo gia B         a. 502042



JEF      x’ .W. DAvis
    As istant United States Attorney
Georgia Bar No. 426418



NAnIAN P. KITCHENS
    Assistant United States Attorney
Georgia Bar No. 263930



                    600 U.s. Courthouse 75 Ted Turner Drive, SW
                           Atlanta, GA 30303 ‘404-581-6000
